562 So.2d 656 (1990)
Ex parte David Wayne BARGER.
(Re David W. Barger v. State).
89-888.
Supreme Court of Alabama.
April 20, 1990.
*657 Ricky J. McKinney, Tuscaloosa, for petitioner.
Don Siegelman, Atty. Gen., for respondent.
Prior report: Ala.Cr.App., 562 So.2d 650.
PER CURIAM.
The petition for writ of certiorari is denied.
In denying the petition for writ of certiorari, this Court does not wish to be understood as approving all the language, reasons, or statements of law in the Court of Criminal Appeals' opinion. Horsley v. Horsley, 291 Ala. 782, 280 So.2d 155 (1973).
WRIT DENIED.
HORNSBY, C.J., and MADDOX, ALMON, ADAMS and STEAGALL, JJ., concur.